13‐4066(L) 
      Beck Chevrolet v. General Motors 
       
 1                               UNITED STATES COURT OF APPEALS 
 2                                   FOR THE SECOND CIRCUIT 
 3                                            August Term, 2014 
 4                      (Argued:  October 6, 2014            Decided:  May 19, 2015) 
 5                                        Docket Nos. 13‐4066, 13‐4310 

 6                                                                           
 7                                         Beck Chevrolet Co., Inc., 
 8                                   Plaintiff–Appellant‐Cross‐Appellee, 

 9                                                     v. 

10                                        General Motors LLC, 
11                                 Defendant–Appellee‐Cross‐Appellant. 
12                                                                           
13    Before:          SACK, LIVINGSTON, and LOHIER, Circuit Judges. 
14            The plaintiff, a motor vehicle dealer, appeals from a July 13, 2012, order 

15    granting summary judgment to the defendant, a motor vehicle manufacturer, 

16    and a September 30, 2013, final judgment denying the plaintiffʹs two remaining 

17    claims for injunctive relief, entered in the United States District Court for the 

18    Southern District of New York (Alvin K. Hellerstein, Judge).  The plaintiffʹs 

19    contract and New York Dealer Act claims arise principally out of a dispute over 

20    the defendantʹs performance standards, vehicle allocation system, and alleged 

21    unlawful modification of its franchise agreement with the plaintiff.  We conclude 

22    that New York state law is insufficiently developed for us to ascertain its proper 
                                                                           Nos. 13‐4066, 13‐4310 
                                                                  Beck Chevrolet v. General Motors 

 1    interpretation in the context of several issues raised on this appeal, and that 

 2    questions as to what the applicable laws require should therefore be certified to 

 3    the New York Court of Appeals.  We further conclude that the district court did 

 4    not err in dismissing the plaintiffʹs vehicle allocation claim, denying the 

 5    plaintiffʹs request for attorneyʹs fees, or dismissing the defendantʹs counterclaim 

 6    for rescission. 


 7           We therefore AFFIRM in part and CERTIFY the remaining questions to the 

 8    New York Court of Appeals. 


 9                                           RUSSELL P. MCRORY, Arent Fox LLP, 
10                                           New York, NY, for Plaintiff–Appellant‐Cross‐
11                                           Appellee. 
12                                           JAMES C. MCGRATH, Seyfarth Shaw LLP, 
13                                           (Christina Chan, Bingham McCutchen LLP, 
14                                           on the brief), Boston, MA, for Defendant–
15                                           Appellee‐Cross‐Appellant. 
16    SACK, Circuit Judge: 
17           This appeal requires us to address, apparently for the first time, several 

18    provisions contained in New Yorkʹs Franchised Motor Vehicle Dealer Act (the 

19    ʺDealer Actʺ), codified at New York Vehicle and Traffic Law sections 460 – 473.  

20    The plaintiff, Beck Chevrolet Co., Inc., is the proprietor of a Chevrolet dealership 

21    of the same name (the corporation and dealership are referred to hereinafter 

22    collectively as ʺBeck.ʺ).  Beck brought suit against its franchisor, General Motors, 

                                                2 
       
                                                                            Nos. 13‐4066, 13‐4310 
                                                                   Beck Chevrolet v. General Motors 

 1    LLC (ʺGMʺ), for claims arising under the Dealer Act, and state contract law 

 2    claims, for imposition of unfair and unreasonable performance standards, unfair 

 3    modification of the franchise agreement, and refusal to deliver vehicles.  The 

 4    district court (Alvin K. Hellerstein, Judge), granted GMʹs motion for summary 

 5    judgment with respect to the claims in Beckʹs first amended complaint, but 

 6    granted it leave to assert two claims for injunctive and declaratory relief under 

 7    the Dealer Act, sections 463(2)(c) and (gg).  Following a bench trial, the district 

 8    court dismissed the second amended complaint and GMʹs counterclaim for 

 9    rescission of the franchise agreement.  It also denied each partyʹs application for 

10    attorneyʹs fees. 


11          Several of the issues we must consider in order to resolve this appeal 

12    require that we address unsettled questions of New York law.  Beck challenges 

13    the district courtʹs rulings that GMʹs performance metrics are neither unfair nor 

14    unreasonable and that GMʹs expansion of Beckʹs sales area did not constitute a 

15    ʺmodificationʺ of its Franchise Agreement under section 463 of the Dealer Act.  

16    We conclude that New York state law is insufficiently developed in these areas to 

17    enable us to predict with confidence how the New York Court of Appeals would 

18    resolve these questions.  We therefore certify to the Court of Appeals two 


                                                3 
       
                                                                            Nos. 13‐4066, 13‐4310 
                                                                   Beck Chevrolet v. General Motors 

 1    questions concerning the application of the Dealer Act.  We affirm the district 

 2    courtʹs dismissal of Beckʹs claims for attorneyʹs fees and unfair allocation of 

 3    vehicles, and GMʹs counterclaim for rescission of the Participation Agreement. 


 4                                     BACKGROUND 
 5          Beck, located in Yonkers, New York, is a retail dealer in Chevrolet 

 6    automobiles.  It is operated under a set of franchise agreements entered into with 

 7    the defendant, GM, which is a limited liability company whose sole member is a 

 8    citizen of Delaware with its principal place of business in Michigan.  


 9          In 2009, General Motors Corp. (ʺOld GMʺ) entered into widely reported 

10    bankruptcy proceedings in the United States Bankruptcy Court for the Southern 

11    District of New York.  In the course of those proceedings, Old GM, the defendant 

12    GMʹs predecessor corporation, sought to shrink its dealer network in an effort to 

13    reduce competition among retail dealers in General Motors automobiles and 

14    improve the profitability of the remaining individual franchises.  


15          As part of this effort, Old GM offered two types of agreements to its 

16    franchisees.  Some were offered a Participation Agreement, under which their 

17    franchises would continue, while others were offered a Wind‐Down Agreement, 

18    under which their franchises would be terminated in exchange for cash 


                                                4 
       
                                                                           Nos. 13‐4066, 13‐4310 
                                                                  Beck Chevrolet v. General Motors 

 1    payments to them.  Beck initially executed a Wind‐Down Agreement in which it 

 2    agreed to terminate its operations in or before October 2010 in exchange for a 

 3    payment to Beck of approximately $390,000.  


 4          Old GM subsequently sold substantially all of its assets and assigned its 

 5    interest in all its Participation and Wind‐Down Agreements with franchisees to 

 6    GM, the defendant in this case.  Beck asked GM to reconsider Old GMʹs decision 

 7    to terminate the franchise.  GM agreed to offer Beck a Participation Agreement in 

 8    place of the Wind‐Down Agreement.  The parties executed that agreement in 

 9    September 2009. 


10          From that point on, two contracts governed Beckʹs relationship with GM:  

11    a Dealer Sales and Services Agreement (the ʺDealer Agreementʺ), which contains 

12    standard provisions that set out the basic terms of the relationship between GM 

13    and any dealer franchise, and a September 2009 Participation Agreement, which 

14    further modified and supplemented the basic Dealer Agreement.  Together, these 

15    agreements govern several issues central to this dispute, including Beckʹs 

16    primary geographic area of responsibility and the performance standards to 

17    which it is subject.  The terms of these agreements are all subject to the Dealer 




                                                5 
       
                                                                                       Nos. 13‐4066, 13‐4310 
                                                                              Beck Chevrolet v. General Motors 

 1    Act, which also contains certain mandatory provisions governing the 

 2    manufacturer‐franchisee relationship. 


 3                  Performance Monitoring Formula 
 4                  The primary issue on appeal relates to GMʹs use of a Retail Sales Index 

 5    (ʺRSIʺ) to measure its dealersʹ sales performance.  In arriving at the RSI value for 

 6    a particular dealership, GM assigns each dealer an ʺArea of Primary 

 7    Responsibilityʺ and, in some instances, an ʺArea of Geographic Sales and Service 

 8    Advantageʺ (ʺAGSSAʺ).  An Area of Primary Responsibility is a geographic area 

 9    in which a dealer is expected to sell GM automobiles and otherwise represent 

10    GM.  Urban Areas of Primary Responsibility, such as the part of Westchester 

11    County, New York, in which Beck is located, are typically served by more than 

12    one GM dealer.  GM accordingly subdivides those areas into AGSSAs, for each of 

13    which a single dealer is responsible.  Both the Areas of Primary Responsibility 

14    and the AGSSAs are composed of census tracts drawn by the U.S. Census 

15    Bureau.1  AGSSAs and Areas of Primary Responsibility are non‐exclusive – 

                                                                  
          1           According to the United States Census Bureau, 
                       
                      Census Tracts are small, relatively permanent statistical subdivisions of a 
                      county or equivalent entity that are updated by local participants prior to 
                      each decennial census as part of the Census Bureauʹs Participant Statistical 
                      Areas Program.  The Census Bureau delineates census tracts in situations 
                      where no local participant existed or where state, local, or tribal 
                                                                     6 
       
                                                                                                                                                      Nos. 13‐4066, 13‐4310 
                                                                                                                                             Beck Chevrolet v. General Motors 

 1    dealers are allowed to sell and market vehicles to consumers outside of their own 

 2    AGSSAs.  The function of these territory markers is not to protect dealers from 

 3    competition but to provide a benchmark against which GM can measure dealersʹ 

 4    sales. 


 5                  In determining an RSI for a Chevrolet dealer such as Beck, GM divides the 

 6    dealerʹs actual retail sales by its expected sales, which are calculated as described 

 7    below.  Expressed as a formula: 


                                                  Dealerʹs Total Sales 
                                                                                                               x 100                   =            RSI 
                                            Expected Sales Based on 
                                                State Average 
 8     


 9    Dealers are required to attain an RSI of at least 100, which GM contends is an 

10    ʺaverageʺ score.2  ʺTotal salesʺ measures all of a particular dealerʹs actual sales in 



                                                                                                                                                                                                      
              governments declined to participate. The primary purpose of census tracts 
              is to provide a stable set of geographic units for the presentation of 
              statistical data. 
               
       Geographic Terms and Concepts – Census Tract, U.S. Census Bureau, 
       http://www.census.gov/geo/reference/gtc/gtc_ct.html (last visited Apr. 20, 2015). 
      2 We refer to this rather imprecisely as an ʺaverageʺ score because it reflects the 

      requirement that each dealerʹs market share equal GMʹs average statewide market 
      share.  Unless all dealers attain the exact same market share, one would expect a 
      substantial number of dealers to score higher than average each year.  It necessarily 
                                                                                                    7 
       
                                                                                                                                                      Nos. 13‐4066, 13‐4310 
                                                                                                                                             Beck Chevrolet v. General Motors 

 1    a particular period of time.  The ʺexpected salesʺ metric is based not on the raw 

 2    state average among dealers, but on an ʺadjustedʺ statewide average market 

 3    share for Chevrolet products in the dealerʹs AGSSA.3 


 4                  GM calculates each dealerʹs expected sales by first taking into account all 

 5    new motor vehicle registrations in the United States.  It then compiles the 

 6    registrations by census tract and subdivides them into ʺsegmentsʺ of the motor 

 7    vehicle market, based on types of automobiles.  To choose two examples, small 

 8    sport utility vehicles are a segment, as are mid‐size sedans.  


 9                  GM adjusts the expected sales figure for statewide and local 

10    characteristics.  First, it takes into account Chevroletʹs market share within the 

11    segments in which it competes on a statewide basis.  For example, because 

12    Chevrolet does not compete in the luxury sedan segment of the market, that 

13    segment is excluded when calculating Chevroletʹs statewide market share. 

14    Chevrolet does compete in the markets for mid‐size sedans and pickup trucks, 

15    however.  If, hypothetically, there are 10,000 mid‐size sedans sold in New York 

                                                                                                                                                                                                      
      follows that a substantial number will fall short, as well.  And as dealer performance 
      improves, the sales required to achieve an RSI of 100 will increase.  
      3 GM has used a weighted statewide average since 1999, when it switched from using a 

      national average.  GMʹs method is thus in keeping with the industry standard; the vast 
      majority of GMʹs competitors use a statewide or regional average, and some still 
      compare their dealersʹ performance to a national average. 
                                                                                                    8 
       
                                                                          Nos. 13‐4066, 13‐4310 
                                                                 Beck Chevrolet v. General Motors 

 1    State and 600 of those are Chevrolets, Chevrolet will have a 6 percent market 

 2    share in New York State among mid‐size sedans.  If there are 20,000 pickup 

 3    trucks sold in New York State, and 5,000 of those are Chevrolets, Chevrolet will 

 4    have a 25 percent market share in New York State among pickup trucks.   


 5          Second, the expected sales figure takes into account the relative popularity 

 6    of a particular segment in the dealerʹs AGSSA.  In other words, the market‐share 

 7    percentages described above are used to calculate each dealerʹs expected sales.  If 

 8    Chevrolet is a particularly strong statewide competitor in the market for a 

 9    particular type of car – pickup trucks, for example – but the market for pickup 

10    trucks in a particular (likely urban or suburban) AGSSA is relatively small, then 

11    the dealershipʹs expected sales targets for pickup trucks would be relatively low.  

12    For example, a Chevrolet dealer in an AGSSA in which only four total pickup 

13    trucks are purchased in a given year would be expected to sell only one 

14    Chevrolet pickup truck, while a dealer in an AGSSA in which 100 pickup trucks 

15    are purchased in a given year would be expected to sell twenty‐five.  GM asserts 

16    that these segment‐based adjustments reduced Beckʹs targets by more than 

17    twenty‐five percent from the unadjusted state average.  Beck does not contend 

18    otherwise. 


                                               9 
       
                                                                             Nos. 13‐4066, 13‐4310 
                                                                    Beck Chevrolet v. General Motors 

 1           Local adjustments do not account for local brand popularity, however.  

 2    For example, dealers like Beck operating in the southern part of the state 

 3    (ʺdownstateʺ) do not receive a downward adjustment in sales expectations even 

 4    though Chevrolet, as a brand, is more popular in upstate markets than in 

 5    Yonkers, Beckʹs location, and elsewhere in Westchester County and some nearby 

 6    suburban counties.  


 7          Beckʹs Performance under the Current RSI Formula 
 8          The Dealer Agreement establishes the basic outlines of GMʹs performance 

 9    evaluation process.  Specifically, it provides that a dealerʹs RSI is ʺsatisfactoryʺ 

10    only if it is equal to or greater than 100.  If the dealerʹs RSI is above 100 and in the 

11    top fifteen percent statewide, it is classified by GM as ʺsuperior.ʺ  


12          If performance falls below satisfactory, GM is authorized by the 

13    Participation Agreement to take one or more remedial measures set forth in 

14    Article 13.2 of the Dealer Agreement.  The ultimate step possible in this process is 

15    termination of the agreement on ninety daysʹ prior written notice.  The 

16    Participation Agreement further provides: 


17          In addition to the [RSI, GM] will consider any other relevant factors 
18          in deciding whether to proceed under the provisions of Article 13.2 
19          to address any failure by Dealer to adequately perform its sales 
20          responsibilities.  [GM] will only pursue its rights under Article 13.2 

                                                 10 
       
                                                                             Nos. 13‐4066, 13‐4310 
                                                                    Beck Chevrolet v. General Motors 

 1          to address any failure by Dealer to adequately perform its sales 
 2          responsibilities if [GM] determines that Dealer has materially 
 3          breached its sales performance obligations under this Dealer 
 4          Agreement. 
 5    J.A. 157.  According to GM, GM prefers not to terminate dealers who fall below 

 6    target levels, and has remedial programs to help improve performance at those 

 7    dealerships. 


 8          Beckʹs RSI was considerably lower than 100 in the years leading up to 

 9    GMʹs 2009 bankruptcy reorganization.  The Participation Agreement established 

10    a roadmap for improving Beckʹs performance in stages, requiring Beck to attain 

11    an RSI of 70 in 2010, 85 in 2011, and 100 in 2012.  But Beckʹs RSI fell far short of 

12    these targets, remaining close to 50 in each year.  GM ultimately waived the 

13    Participation Agreementʹs performance requirements for the 2010 calendar year, 

14    but began enforcing performance targets in 2011.  


15          Inventory Issues 
16          Beck asserts that many of its performance issues derived from its inability 

17    to obtain adequate inventory from GM.  GM uses a vehicle allocation system 

18    called ʺturn and earn,ʺ through which a dealerʹs allotted inventory is calculated 

19    as a function of past sales.  While Beck was operating under the Wind‐Down 

20    Agreement, it was not permitted to place orders for new vehicle inventory with 


                                                11 
       
                                                                           Nos. 13‐4066, 13‐4310 
                                                                  Beck Chevrolet v. General Motors 

 1    GM.  According to Beck, Beckʹs depressed inventory caused sales to slow.  Beck 

 2    argues that as a result of this slowdown, it could not order adequate inventory 

 3    under the ʺturn and earnʺ process even after it entered into the Participation 

 4    Agreement which permitted it to order vehicles from GM. 


 5          In an effort to boost sales, GM instituted a ʺspecial vehicle allocation 

 6    processʺ that was in effect from October 2010 through January 2011.  The 

 7    program was designed to allow dealers to order more vehicles during those four 

 8    months than the ʺturn and earnʺ program would have permitted.  Despite its 

 9    depressed inventory in the months leading up to the programʹs launch, Beck 

10    objected to the program as a ʺpoison pill and recipe for disaster.ʺ  Letter from 

11    Russell S. Geller, Vice President, Beck Chevrolet Co., Inc., to James W. Bunnell, 

12    General Manager—U.S. Sales operations, General Motors LLC (Oct. 11, 2010) 

13    (J.A. 185‐86).  The program, Beck asserted, would result ʺin the delivery of too 

14    many vehicles too quickly,ʺ and would overload Beckʹs facilities, imposing high 

15    additional costs.  Id.   The vehicles would be delivered in winter, an unpopular 

16    season for purchasing new cars in New York, and Beck would be unlikely to sell 

17    them in a timely fashion.  Beck opted not to participate heavily in the allocation 

18    program, declining 661, or 87 percent, of the vehicles GM offered to it.  GM 


                                               12 
       
                                                                          Nos. 13‐4066, 13‐4310 
                                                                 Beck Chevrolet v. General Motors 

 1    urged Beck to reconsider its approach in two letters sent in November 2010, but 

 2    apparently to no avail. 


 3          After GM ended the program and resumed its ordinary ʺturn and earnʺ 

 4    process, Beck started ordering more cars than GM allocated.  For example, in 

 5    January 2011, while the special allocation was in effect, GM offered Beck 177 

 6    vehicles; Beck ordered only 31.  GM resumed its ordinary process in February 

 7    2011, at which point GM shipped only 18 vehicles.  Beck ordered 67.  This 

 8    imbalance continued for the remainder of 2011, with Beck ordering between 22 

 9    and 84 vehicles each month, and GM shipping between 2 and 49 fewer vehicles 

10    than Beck had requested.  Although Beck sold fewer cars than it had in its 

11    inventory in 2011, Beck contends that it could have sold more had GM honored 

12    its requests for an additional 218 vehicles between February and December 2011.  


13          Extension of the Participation Agreement 
14          As noted, Beck signed a Participation Agreement with GM in 2009.  But 

15    during 2010, Beck operated under a short‐term Dealer Agreement, which was set 

16    to expire on April 30, 2011.  The parties anticipated renewing the Dealer 

17    Agreement only if Beck attained its 2010 performance target: an RSI of 70.  But, 

18    because of the allocation issues, GM waived the performance requirements for 



                                              13 
       
                                                                           Nos. 13‐4066, 13‐4310 
                                                                  Beck Chevrolet v. General Motors 

 1    2010.  Attaining an RSI of 70 for 2010 was no longer a prerequisite to gaining an 

 2    extension.  Instead, GM sent Beck a letter on April 6, 2011, offering to extend the 

 3    Dealer Agreement to April 30, 2012, and conditioning any further extension on 

 4    Beck meeting specified conditions:  


 5          If Dealer [Beck] meets its year end 2011 RSI and CSI [ʺCustomer 
 6          Satisfaction Indexʺ] performance requirements under the 
 7          Participation Agreement, and if Dealer is otherwise in compliance 
 8          with its obligations under the Dealer Agreement, GM will then 
 9          further extend the Dealer Agreement to April 30, 2013 to correspond 
10          with Dealerʹs year end 2012 RSI and CSI requirements. 
11          However, should Dealer not meet its 2011 Performance 
12          Requirements, or should Dealer otherwise not be in compliance with 
13          its obligations under the Dealer Agreement, GM shall have no 
14          obligation to extend the Dealer Agreement beyond April 30, 2012. 
15    Letter from William P. Flook, Jr., Zone Manager, General Motors LLC, to Leon 

16    Geller, Dealer Operator, Beck Chevrolet Co., Inc. (Apr. 6, 2011) (J.A. 229).   GM 

17    noted that Beck would be deemed to have accepted the offer simply by opening 

18    for business on May 1, 2011.  


19          Beck considered this to be an unlawful modification of the terms of its 

20    franchise because it conditioned renewal on accepting new terms.  Beck brought 

21    suit in Supreme Court, Westchester County in an effort, inter alia, to stop the 




                                               14 
       
                                                                                    Nos. 13‐4066, 13‐4310 
                                                                           Beck Chevrolet v. General Motors 

 1    modification from going into effect.4  One day later, on April 28, 2011, GM sent a 

 2    follow‐up letter explaining that the April 6 letter was intended ʺsolely to extend 

 3    the Chevrolet Dealer Sales and Service Agreement to April 30, 2012,ʺ not to 

 4    modify the terms of existing agreements, and that the agreements applicable 

 5    between the parties would remain in full effect according to their terms.  Letter 

 6    from William P. Flook, Jr., Zone Manager, General Motors LLC, to Leon Geller, 

 7    Dealer Operator, Beck Chevrolet Co., Inc. (Apr. 28, 2011) (J.A. 232). 


 8                  Enlarging Beckʹs Market Area 
 9                  At about the same time, on April 22, 2011, GM informed Beck that based 

10    upon its review of its dealer network, GM had concluded that it should make 

11    changes to the Areas of Responsibility or AGSSAs for many GM dealerships.  

12    The letter, which stated that it was provided ʺpursuant to New York Vehicle & 

13    Traffic Law § 463(2)(ff)(1),ʺ notified Beck that its AGSSA would be increased by 

14    four census tracts in Westchester and Fairfield Counties and reduced by seven 

15    census tracts in Bronx County.  Letter from William P. Flook, Jr., Zone Manager, 

16    General Motors LLC, to Russell S. Geller and Leon Geller, Dealer Operators, Beck 




                                                                  
      4   GM removed the case to federal court on April 28, 2011.  The removed action is the 
      case before us on appeal.   
                                                                     15 
       
                                                                             Nos. 13‐4066, 13‐4310 
                                                                    Beck Chevrolet v. General Motors 

 1    Chevrolet Co., Inc. (Apr. 22, 2011) (J.A. 234).  The practical effect of this change 

 2    was to increase Beckʹs expected sales. 


 3          Procedural History 
 4          On April 27, 2011, as noted, Beck brought suit against GM in New York 

 5    State court alleging violations of the New York Dealer Act for, inter alia, 

 6    modifying the franchise agreement without due cause, applying arbitrary or 

 7    unfair sales performance standards, refusing to deliver vehicles, and unlawful 

 8    nonrenewal of the franchise, as well as claims for breach of the Dealer 

 9    Agreement, and breach of GMʹs fiduciary duties.  Based on the diversity of 

10    citizenship of the parties, GM removed the case to the United States District 

11    Court for the Southern District of New York.  Following Beckʹs filing of an 

12    amended complaint, GM moved for summary judgment.  The district court 

13    granted GMʹs motion on July 13, 2012, dismissing Beckʹs first amended 

14    complaint in its entirety.  Beck subsequently filed a second amended complaint, 

15    seeking declaratory and injunctive relief on two of its Dealer Act claims.  GM 

16    counterclaimed for rescission of the Participation Agreement.  


17           Following a September 2013 bench trial, the district court ruled in GMʹs 

18    favor on the claims in Beckʹs second amended complaint, denied both partiesʹ 



                                                16 
       
                                                                            Nos. 13‐4066, 13‐4310 
                                                                   Beck Chevrolet v. General Motors 

 1    applications for attorneyʹs fees, and dismissed GMʹs counterclaim as moot and 

 2    legally insufficient.  Beck, on appeal, challenges most of the district courtʹs 

 3    rulings against it, and GM cross‐appeals from the dismissal of its claim for 

 4    rescission.   


 5           While this case was pending in the district court, GM sought to terminate 

 6    Beckʹs franchise agreement.  Beck initiated state administrative proceedings 

 7    challenging the termination.  On the same day that we heard oral argument in 

 8    this appeal, the administrative court ruled that GMʹs statewide RSI standard was 

 9    unreasonable as to downstate Chevrolet dealers and that GM had therefore 

10    failed to demonstrate due cause to terminate Beckʹs franchise agreement.  Beck 

11    Chevrolet Co., Inc. v. Gen. Motors LLC, No. FMD 2013‐02 (N.Y. Depʹt of Motor Veh. 

12    Oct. 6, 2014). 


13                                      DISCUSSION 
14           Beck argues that:  first, GMʹs method of calculating RSI is not fair or 

15    reasonable under Dealer Act section 463(2)(gg) because it does not account for 

16    local brand preferences; second, GMʹs expansion of Beckʹs AGSSA constituted a 

17    modification of Beckʹs franchise in violation of Dealer Act section 463(2)(ff); third, 

18    GM violated Dealer Act section 463(2)(a) by refusing to deliver all of the 



                                                17 
       
                                                                                    Nos. 13‐4066, 13‐4310 
                                                                           Beck Chevrolet v. General Motors 

 1    inventory Beck ordered; and fourth, Beck was the prevailing party on its price 

 2    discrimination and unlawful modification claims and therefore is entitled to 

 3    attorneyʹs fees.5  GM also appeals from the district courtʹs dismissal of its 

 4    counterclaim for rescission of the Participation Agreement.  Finally, both sides 

 5    challenge some of the district courtʹs evidentiary rulings.   


 6               I.         Standard of Review 
 7                  ʺOn appeal from a bench trial, the district courtʹs findings of fact are 

 8    reviewed for clear error and its conclusions of law are reviewed de novo.ʺ  Mobil 

 9    Shipping & Transp. Co. v. Wonsild Liquid Carriers Ltd., 190 F.3d 64, 67 (2d Cir. 

10    1999).  The application of law to undisputed facts is also subject to de novo 

11    review, Deegan v. City of Ithaca, 444 F.3d 135, 141 (2d Cir. 2006), as are mixed 

12    questions of law and fact, Man Ferrostaal, Inc. v. M/V Akili, 704 F.3d 77, 82 (2d Cir. 

13    2012).   


14                  To the extent that Beck also appeals from the district courtʹs dismissal of its 

15    first amended complaint, we review that summary judgment award de novo, 

16    ʺconstruing the evidence in the light most favorable to the non‐moving party.  
                                                                  
      5 To the extent that Beck intended to pursue its contract claim against GM for 
      ʺsabotaging Beckʹs reputation and its ability to increase its sales,ʺ Beck Br. at 2‐3, it has 
      ʺabandoned . . . [that] claim[] by failing to give [it] more than cursory treatment in its 
      brief on appeal.ʺ  Giuffre Hyundai, Ltd. v. Hyundai Motor Am., 756 F.3d 204, 207 n.2 (2d 
      Cir. 2014). 
                                                                     18 
       
                                                                             Nos. 13‐4066, 13‐4310 
                                                                    Beck Chevrolet v. General Motors 

 1    We will affirm . . . only where there is no genuine issue of material fact, and the 

 2    moving party is entitled to judgment as a matter of law.ʺ  Lynch v. City of New 

 3    York, 737 F.3d 150, 156 (2d Cir. 2013) (citation omitted). 


 4        II.      Reasonableness of GMʹs Performance Metrics 
 5              Beckʹs primary contention on appeal is that GMʹs performance standards 

 6    are ʺunreasonable, arbitrary or unfairʺ under Dealer Act section 463(2)(gg).  The 

 7    district court granted GMʹs motion for summary judgment on Beckʹs claim for 

 8    damages under that section and, following a bench trial, ruled in GMʹs favor on 

 9    Beckʹs request for injunctive relief.  Beck contends that the district court erred in 

10    reading an ʺegregiousnessʺ requirement into the Dealer Act, misread relevant 

11    case law, and improperly constrained Beckʹs ability to present its case.   


12              Insofar as we and the parties can determine, neither the New York Court 

13    of Appeals nor the Appellate Division of the New York Supreme Court has 

14    interpreted section 463(2)(gg)ʹs prohibition of ʺunreasonable, arbitrary or unfair 

15    sales or other performance standard[s].ʺ  The parties therefore rely principally on 

16    legislative history, administrative decisions, and several out‐of‐state cases 

17    interpreting more or less similar state laws. 




                                                19 
       
                                                                            Nos. 13‐4066, 13‐4310 
                                                                   Beck Chevrolet v. General Motors 

 1          We look to the Dealer Actʹs legislative history primarily in an effort to 

 2    understand the scope of judicial involvement in overseeing franchisor/franchisee 

 3    relationships that the New York State legislature envisioned.  Unfortunately, the 

 4    legislative history is largely inconclusive on this point.  There is support for both 

 5    the position that the state legislature intended the courts to correct unequal 

 6    bargaining power and cabin franchisorsʹ ability to impose conditions on dealers 

 7    and the position that it simply intended to protect franchisees against 

 8    arbitrariness and gross injustice.   


 9          The Dealer Act was passed in 1983 in order to ʺpromote the public interest 

10    and the public welfareʺ by  


11                 regulat[ing] motor vehicle manufacturers, distributors 
12                 and factory or distributor representatives and . . .  
13                 dealers of motor vehicles doing business in this state in 
14                 order to prevent frauds, impositions and other abuses 
15                 upon its citizens and to protect and preserve the 
16                 investments and properties of the citizens of this state. 

17    N.Y. Veh. & Traf. Law § 460.  Beck argues that the legislature further intended to 

18    ʺestablish an equilibrium of bargaining power between the motor vehicle 

19    manufacturer and the motor vehicle dealer.ʺ  Assembly Mem. in Support, Bill 

20    Jacket, L.1983, ch. 815, at 6.  Establishing equilibrium was apparently thought 

21    necessary in light of the ʺgreat disparity in bargaining power between motor 

                                                20 
       
                                                                            Nos. 13‐4066, 13‐4310 
                                                                   Beck Chevrolet v. General Motors 

 1    vehicle manufacturer and motor vehicle dealer.ʺ  Id.  The bill therefore sought ʺto 

 2    provide certain basic protections for the dealer in areas where such protection 

 3    [wa]s deemed necessary.ʺ  Id. 


 4          Section 463(2)(gg), added by amendment in 2008, established new dealer 

 5    protection, making it unlawful for a franchisor ʺ[t]o use an unreasonable, 

 6    arbitrary or unfair sales or other performance standard in determining a 

 7    franchised motor vehicle dealerʹs compliance with a franchise agreement.ʺ  The 

 8    parties disagree about the proper reading of this provision.  Beck contends that a 

 9    performance standard that fails to take into account external forces that affect 

10    dealersʹ performances, such as local brand preferences, is unreasonable.  GM 

11    argues that only unjust, deceptive, irrational, or capricious standards run afoul of 

12    section 463ʹs protections, and that its requirements are none of those.  


13          More specifically, Beck contends that the district court erroneously read an 

14    ʺegregiousnessʺ requirement into section 463(2)(gg), under which a court will 

15    reverse only egregious or deceptive decisions of the franchisor.  The district court 

16    expressed agreement with the First Circuitʹs position in Coady Corp. v. Toyota 

17    Motor Distributors, Inc., 361 F.3d 50 (1st Cir. 2004), interpreting the Massachusetts 

18    ʺDealerʹs Bill of Rights,ʺ Mass. Gen. Laws ch. 93B, that ʺ[a] distributor acting 


                                               21 
       
                                                                            Nos. 13‐4066, 13‐4310 
                                                                   Beck Chevrolet v. General Motors 

 1    honestly is entitled to latitude in making commercial judgments[,] and . . .  [i]n 

 2    this context, it is only the egregious decision that should be labeled ʹarbitraryʹ or 

 3    ʹunfair.ʹʺ  Coady Corp., 361 F.3d at 56.  Chapter 93B forbade ʺarbitrary or unfairʺ 

 4    modifications to franchise agreements.  See id. at 55.  The court reasoned that the 

 5    applicable Massachusetts provision did ʺnot demand perfection in allocation or 

 6    warrant a substitution of judicial for business judgment.ʺ  Id. at 56.  Instead, the 

 7    ʺegregiousnessʺ standard imposed by the law is highly deferential to the 

 8    franchisor.  See id.    


 9           Beck contends that it was inappropriate for the district court to adopt that 

10    interpretation of section 463(2)(gg).  The New York provision, Beck argues, casts 

11    ʺa wide net,ʺ forbidding not only arbitrary standards but also unreasonable ones.  

12    Beck Reply Br. at 6.  It is possible that the inclusion of ʺunreasonableʺ in section 

13    463(2)(gg) is meant to signify a higher bar for franchisorsʹ actions than non‐

14    arbitrariness review.  See, e.g., N.Y. Stat. Law §§ 231‐32 (instructing that each 

15    word in a statute should be given distinct effect according to its ordinary 

16    meaning).  That reading might also comport with the lawʹs general purpose to 

17    protect motor vehicle dealers ʺagainst the superior economic power of the 

18    franchisors.ʺ  Bronx Auto Mall, Inc. v. Am. Honda Motor Co., 934 F. Supp. 596, 608 


                                                22 
       
                                                                               Nos. 13‐4066, 13‐4310 
                                                                      Beck Chevrolet v. General Motors 

 1    (S.D.N.Y. 1996), affʹd on the opinion of the district court, 113 F.3d 329, 330 (2d Cir. 

 2    1997) (per curiam). 


 3          It is not clear, however, that the 2008 amendment that created section 

 4    463(2)(gg) was intended to have such a broad effect.  Some of the legislative 

 5    history suggests that the legislature was primarily concerned with performance 

 6    standards that were too confusing or too poorly communicated to be understood 

 7    and followed by automobile dealers.  See N.Y. Sponsorʹs Mem., Bill Jacket, 2008 

 8    S.B. 8678, ch. 490, at 13 (emphasizing that the amendment ʺbrings more openness 

 9    in dealer franchisor communicationsʺ); N.Y. Mem. in Support, Bill Jacket, 2008 

10    S.B. 8678, ch. 490, at 42‐44 (Mark Schienberg, President of the Greater New York 

11    Automobile Dealers Association, explained that section 463(2)(gg) will ʺprevent 

12    misunderstandingsʺ and override performance standards that are too 

13    complicated and insufficiently communicated).  It may be, then, that the statute 

14    was designed only to ensure that franchisorsʹ performance standards are 

15    transparent and comprehensible, and that their substantive requirements are not 

16    egregious.   


17          Assuming arguendo that Beckʹs reading of the statute is correct, we address 

18    its core contention that the statewide average GM uses to determine expected 


                                                  23 
       
                                                                            Nos. 13‐4066, 13‐4310 
                                                                   Beck Chevrolet v. General Motors 

 1    sales is unreasonable for its failure to account for local variations in brand 

 2    popularity.  The relevant facts regarding this performance standard are 

 3    essentially undisputed.  First, GMʹs performance metric is based on a statewide 

 4    sales average that does not account for depressed brand popularity, i.e., the 

 5    relative unpopularity of Chevrolet automobiles, in the relevant metro‐area 

 6    markets.  Second, GMʹs metric does account for some local variation based on the 

 7    popularity of a given vehicle segment, such as pickup trucks, small sport utility 

 8    vehicles, and mid‐size sedans.  Third, under the relevant agreements, a failure to 

 9    meet an RSI of 100 could result in GMʹs termination of the franchise or other 

10    remedial measures. 


11          On these facts, the district court decided that the use of a statewide 

12    average was administratively convenient, objective, and easily understood, and 

13    that GMʹs formula adequately adjusted for local conditions through its 

14    segmentation analysis.  The court appeared to adopt GMʹs contention that 

15    applying a more localized standard would ʺdoom[] the entire make of Chevrolet 

16    vehicles to mediocrityʺ because it would not encourage better sales in 

17    underperforming areas.  Trial Tr. at 669 (Sept. 24, 2013) (Special Appʹx 108).  For 

18    these reasons, it concluded that the metric was reasonable.   


                                                24 
       
                                                                           Nos. 13‐4066, 13‐4310 
                                                                  Beck Chevrolet v. General Motors 

 1          The few reported decisions addressing performance standards have not 

 2    adopted consistent interpretations of what is reasonable or acceptable.  In a 

 3    related context, the New York Department of Motor Vehicles recently 

 4    determined that although Hondaʹs use of statewide averages to gauge sales 

 5    effectiveness was ʺnot a perfect system,ʺ it was also not ʺpatently unreasonable, 

 6    arbitrary, or unfair.ʺ  Hartley Buick GMC Truck, Inc. v. Am. Honda Motor Co., No. 

 7    FMD 2010‐05 at 5, 8‐9 (N.Y. Depʹt of Motor Veh. Nov. 1, 2011), affʹd, No. 28447 

 8    (N.Y. Depʹt of Motor Veh. Admin. App. Bd. Feb. 28, 2012).   


 9          Several other administrative courts have reached the opposite conclusion, 

10    however, rejecting statewide performance standards in favor of those that take 

11    local variations into account.  Most relevant for present purposes, the 

12    Administrative Law Judge (ʺALJʺ) who considered Beckʹs challenge to GMʹs 

13    notice of termination concluded that ʺ[f]or the New York City metropolitan area, 

14    the RSI standard of GM is unreasonableʺ in part because ʺit does not realistically 

15    reflect the Chevrolet sales challenges that Beck and other New York metropolitan 

16    dealers face.ʺ  Beck Chevrolet Co., Inc. v. Gen. Motors LLC, No. FMD 2013‐02, at 9 

17    (N.Y. Depʹt of Motor Veh. Oct. 6, 2014).  Although Beck has not argued that we 




                                               25 
       
                                                                                    Nos. 13‐4066, 13‐4310 
                                                                           Beck Chevrolet v. General Motors 

 1    are bound by that decision,6 our desire to avoid potentially inconsistent results in 

 2    state, federal, and administrative courts in part motivates our decision to certify 

 3    this issue to the New York Court of Appeals. 


 4                  Beck also relies heavily on North Shore, Inc. v. General Motors Corp., No. 

 5    MVRB 79‐01 (Ill. Mot. Veh. Rev. Bd. May 28, 2003), affʹd in relevant part sub nom. 

 6    General Motors Corp. v. Illinois Motor Vehicle Review Board, 361 Ill. App. 3d 271, 836 

 7    N.E.2d 903 (2005), affʹd, 224 Ill. 2d 1, 862 N.E.2d 209, 308 Ill. Dec. 611  (2007), in 

 8    which an Illinois ALJ resolved a challenge to GMʹs proposed addition of 

 9    dealerships in the greater Chicago area.  The ALJ concluded that measuring sales 

10    performance based on comparisons between similar market areas was preferable 

11    to using a statewide or nationwide standard.  See Gen. Motors Corp. v. State Motor 

12    Vehicle Review Bd., 224 Ill. 2d 1, 21‐22, 862 N.E.2d 209, 223‐24, 308 Ill. Dec. 611, 

                                                                  
      6 Beck notified the court of the Department of Motor Vehiclesʹ decision in a letter filed 
      pursuant to Federal Rule of Appellate Procedure 28(j).  It did not suggest that the 
      administrative decision did or might have a preclusive effect on any aspect of this 
      action and we accordingly consider the argument waived.  We recognize, however, that 
      if the issue of whether GMʹs RSI was reasonable was ʺnecessarily raised and decidedʺ 
      by the Motor Vehicle Department, that determination could have preclusive effect here.  
      Ryan v. N.Y. Tel. Co., 62 N.Y.2d 494, 499‐500, 467 N.E.2d 487, 489‐90 (1984).  Faced with a 
      similar issue, however, the Department of Motor Vehicles concluded that the Southern 
      District of New Yorkʹs 2013 decision in this action had no preclusive effect on the 
      dispute before it.  Beck Chevrolet, No. FMD 2013‐02, at 6 (deciding that ʺthe issue of 
      reasonableness of the RSI is not precluded by the Federal Court decision as the burden 
      of proof in this proceeding has shifted from Beck to GMʺ and explaining differences in 
      the evidence put forth and considered in the two actions).     
                                                                     26 
       
                                                                             Nos. 13‐4066, 13‐4310 
                                                                    Beck Chevrolet v. General Motors 

 1    625‐26 (2007) (discussing the state motor vehicle review boardʹs decision).  

 2    Although not decided under the New York Dealer Act or a provision similar to 

 3    its section 463(2)(gg), the Illinois courts expressly decided that a standard that 

 4    takes local variations, such as import bias, into account is a ʺsuperiorʺ method of 

 5    determining performance.  Id.   


 6          An administrative court in Texas reached the same conclusion in a similar 

 7    case, reasoning that it was  


 8                 patently unfair to conclude that a standard is 
 9                 appropriate for comparison with a given market if most 
10                 of the markets used in creating the standard are 
11                 fundamentally dissimilar to the market at issue.  Stated 
12                 another way, [an] ALJ cannot endorse a process that 
13                 characterizes a market as ʺunderperformingʺ simply 
14                 because it fails to meet a standard so profoundly 
15                 influenced by markets bearing so little resemblance to 
16                 the market in question.  

17    Landmark Chevrolet Corp. v. Gen. Motors Corp., No. 02‐0002 LIC at 20‐21 (Tex. Mot. 

18    Veh. Bd. Sept. 16, 2004), affʹd sub nom. Austin Chevrolet, Inc. v. Motor Vehicle Bd., 

19    212 S.W.3d 425 (Tex. App. 2006); see also Halleen Chevrolet v. GMC, No. 03‐

20    050MVDB‐277‐SS at 5 (Ohio Mot. Veh. Dealers Bd. July 21, 2006) (report and 

21    recommendation) (ʺ[I]t is inappropriate to consider the expected Ohio average to 

22    an urban multi‐dealer area such as the [designated area] in this case.  Because 


                                                 27 
       
                                                                            Nos. 13‐4066, 13‐4310 
                                                                   Beck Chevrolet v. General Motors 

 1    single market dealers in rural areas tend to achieve about the expected state 

 2    average and the urban dealers tend to achieve below, it seems that the average is 

 3    somewhat flawed in a case such as this.ʺ). 


 4          And the United States District Court for the Southern District of New York 

 5    recently denied a defendantʹs motion to dismiss a similar claim under the New 

 6    York Dealer Act.  See CMS Volkswagen Holdings, LLC v. Volkswagen Grp. of Am., 

 7    Inc., 25 F. Supp. 3d 432, 441‐42 (S.D.N.Y.), reconsideration and reargument denied, 

 8    2014 WL 4961769, 2014 U.S. Dist. LEXIS 141105 (S.D.N.Y. Oct. 3, 2014).   


 9          These decisions are, of course, not binding on us, but they are instructive.  

10    That several ALJs who routinely consider disputes between franchisors and 

11    franchisees have concluded that statewide averages are not reasonable 

12    performance indicators gives us pause.  It seems sensible enough to conclude 

13    that car dealers located in different parts of a single state would face different 

14    barriers to success, including variations in local brand preferences.  By failing to 

15    take this into account, the existing performance standards make it likely that that 

16    the lowest‐performing dealers will be concentrated in the areas in which GMʹs 

17    brands are the weakest.   




                                                28 
       
                                                                             Nos. 13‐4066, 13‐4310 
                                                                    Beck Chevrolet v. General Motors 

 1               At the same time, however, section 463(2)(gg) does not mandate that 

 2    franchisors impose individually tailored or perfectly just performance standards.  

 3    It prohibits only performance standards that are ʺunreasonable, arbitrary or 

 4    unfair.ʺ  And, as the district court recognized, GMʹs performance standards have 

 5    significant virtues, including ease of administration, predictability, uniformity, 

 6    and encouragement of innovation in struggling markets.  They give GM greater 

 7    flexibility to demand changes or shut down unproductive dealerships.  And, 

 8    importantly, they appear to represent the industry standard.   


 9               Recognizing these competing considerations and the absence of existing 

10    guidance from the New York Court of Appeals, we think it best to certify the 

11    following question to it for its determination: 


12               (1) Is a performance standard that requires ʺaverageʺ performance based 
13                   on statewide sales data in order for an automobile dealer to retain its 
14                   dealership ʺunreasonable, arbitrary, or unfairʺ under New York Vehicle 
15                   & Traffic Law section 463(2)(gg) because it does not account for local 
16                   variations beyond adjusting for the local popularity of general vehicle 
17                   types? 
18                
19        III.       Modification of the Dealer Agreement 
20               Beck also appeals from the district courtʹs grant of summary judgment 

21    against it on its claim that changes to its AGSSA constituted an unfair 



                                                  29 
       
                                                                             Nos. 13‐4066, 13‐4310 
                                                                    Beck Chevrolet v. General Motors 

 1    ʺmodificationʺ of its Dealer Agreement under section 463(2)(ff)(1)‐(2) of the New 

 2    York Vehicle & Traffic Law.  That subsection provides that it is  


 3                 unlawful for any franchisor, notwithstanding the terms 
 4                 of any franchise contract . . . [t]o modify the franchise of 
 5                 any franchised motor vehicle dealer unless the 
 6                 franchisor notifies the franchised motor vehicle dealer, 
 7                 in writing, of its intention to modify the franchise of 
 8                 such dealer at least ninety days before the effective date 
 9                 thereof, stating the specific grounds for such 
10                 modification. 

11    N.Y. Veh. & Traf. Law § 463(2)(ff)(1).  ʺModificationʺ is defined as ʺany change or 

12    replacement of any franchise if such change or replacement may substantially 

13    and adversely affect the new motor vehicle dealerʹs rights, obligations, 

14    investment or return on investment.ʺ  Id. § 463(2)(ff)(2).  Upon receiving notice of 

15    an intended modification, the franchisee may challenge the modification as 

16    unfair.  A modification is ʺunfair if it is not undertaken in good faith; is not 

17    undertaken for good cause; or would adversely and substantially alter the rights, 

18    obligations, investment or return on investment of the franchised motor vehicle 

19    dealer under an existing franchise agreement.ʺ  Id. § 463(2)(ff)(3). 


20          The April 22, 2011, letter notifying Beck that GM had increased Beckʹs 

21    AGSSA by four census tracts stated that it was provided ʺpursuant to New York 

22    Vehicle & Traffic Law § 463(2)(ff)(1).ʺ  Letter from William P. Flook, Jr., Zone 

                                                30 
       
                                                                              Nos. 13‐4066, 13‐4310 
                                                                     Beck Chevrolet v. General Motors 

 1    Manager, General Motors LLC, to Russell S. Geller and Leon Geller, Dealer 

 2    Operators, Beck Chevrolet Co., Inc. (Apr. 22, 2011) (J.A. 234).  Beck argues that 

 3    GM thereby acknowledged that the revision constituted a ʺmodificationʺ under 

 4    the Dealer Act for which GM failed to demonstrate good cause.  The Dealer 

 5    Agreement states, however, that GM ʺretains the right to revise the Dealerʹs Area 

 6    of Primary Responsibility at General Motors[ʹ] sole discretion consistent with 

 7    dealer network objectives.ʺ  J.A. 143.  If the agreement expressly reserves to GM 

 8    the power to unilaterally revise the Area of Primary Responsibility, such a 

 9    revision might not constitute a contract modification. 


10          The district court concluded that the exercise of contractually conferred 

11    discretion generally does not constitute a modification of the contract.  See also, 

12    e.g., Subaru Distribs. Corp. v. Subaru of Am., Inc., 47 F. Supp. 2d 451, 459 n.3 

13    (S.D.N.Y. 1999) (periodic quota amendments contemplated by contract did not 

14    constitute amendments to dealer agreement); In re Kerry Ford, Inc., 106 Ohio App. 

15    3d 643, 651‐52, 666 N.E.2d 1157, 1162‐63 (1995) (use of service bulletins to provide 

16    updated service standards did not modify the contract where they were 

17    contemplated by the sales and service agreement).  But we are not convinced that 

18    the Dealer Act contemplated that result.  If the act was designed to protect 


                                                 31 
       
                                                                            Nos. 13‐4066, 13‐4310 
                                                                   Beck Chevrolet v. General Motors 

 1    franchisees from manufacturersʹ disproportionate bargaining power, we might 

 2    read section 463(2)(ff)(1) to proscribe contractual provisions that allow 

 3    manufacturers to circumvent the Actʹs protections by retaining unilateral 

 4    discretion to revise specified elements of the Dealer Agreement.   


 5          Moreover, under the Dealer Act, a modification is ʺany change . . . of any 

 6    franchise if such change or replacement may substantially and adversely affect 

 7    the new motor vehicle dealerʹs rights, obligations, investment or return on 

 8    investment.ʺ  N.Y. Veh. & Traf. Law § 463(2)(ff)(2).  GM argues that the word 

 9    ʺfranchiseʺ refers to the Dealer Agreement, and because a change to the AGSSA 

10    has no impact on the Dealer Agreement, a change to the AGSSA is not a 

11    modification.  But the statute defines a ʺfranchiseʺ not in terms of a single 

12    agreement, but as a ʺwritten arrangement.ʺ  N.Y. Veh. & Traf. Law § 462(6).  This 

13    ʺarrangementʺ might extend beyond the Dealer Agreement to include secondary 

14    documents, including those defining Beckʹs AGSSA.  Only one New York court 

15    has addressed this issue so far as we know, and it concluded that a change to the 

16    dealerʹs Area of Primary Responsibility does constitute a modification under 

17    section 463(2)(ff).  See Van Wie Chevrolet, Inc. v. Gen. Motors LLC, No. 2012‐0284 at 

18    2‐3 (N.Y. Sup. Ct. Onondaga Cnty. June 13, 2014). 


                                                32 
       
                                                                             Nos. 13‐4066, 13‐4310 
                                                                    Beck Chevrolet v. General Motors 

 1          On the other hand, if the Dealer Act was designed to do no more than 

 2    ensure clarity in communications and negotiations between franchisor and 

 3    franchisee, it most likely would not apply to GMʹs express reservation of the 

 4    right to modify Beckʹs AGSSA.  In the absence of any state appellate court 

 5    decisions indicating how the New York Court of Appeals would rule on this 

 6    issue, we also certify the following question for its determination: 


 7          (2) Does a change to a franchiseeʹs Area of Primary Responsibility or 
 8              AGSSA constitute a prohibited ʺmodificationʺ to the franchise under 
 9              section 463(2)(ff), even though the standard terms of the Dealer 
10              Agreement reserve the franchisorʹs right to alter the Area of Primary 
11              Responsibility or AGSSA in its sole discretion?  
12     
13        IV.   Vehicle Allocation 
14          Beck next contends that the district court erred in granting summary 

15    judgment on its claim that GM wrongly refused to deliver requested vehicles.  

16    This claim also arises under the Dealer Act, but unlike the claims discussed 

17    above, we are confident that we can correctly resolve this question without 

18    certification to the New York Court of Appeals.  See Licci ex rel. Licci v. Lebanese 

19    Canadian Bank, SAL, 673 F.3d 50, 74 (2d Cir. 2012) (ʺ[W]e need not certify if we are 

20    confident that we can correctly resolve the matter at issue ourselves . . . .ʺ). 




                                                33 
       
                                                                             Nos. 13‐4066, 13‐4310 
                                                                    Beck Chevrolet v. General Motors 

 1          Under the Dealer Act, it is unlawful to ʺrefuse to deliver in reasonable 

 2    quantity and within a reasonable time after receipt of a dealerʹs order to any 

 3    franchised motor vehicle dealer any vehicle covered by such franchise which is 

 4    publicly advertised by such franchisor to be available for immediate delivery.ʺ  

 5    N.Y. Veh. & Traf. Law § 463(2)(a).  Although ʺ[d]isputes over reasonableness are 

 6    usually fact questions for juries,ʺ Lennon v. Miller, 66 F.3d 416, 421 (2d Cir. 1995), 

 7    ʺ[s]ummary judgment . . . is [] appropriate when the non‐moving party has failed 

 8    to set forth any facts that go to an essential element of the claim,ʺ King v. 

 9    Crossland Sav. Bank, 111 F.3d 251, 259 (2d Cir. 1997).  


10          Beck relies on an affidavit submitted by its vice‐president to support its 

11    claim.  We conclude that the uncontested facts asserted in it are insufficient to 

12    allow Beck to prevail.  They establish only the following:  Beck had low 

13    inventory entering 2010 as a result of having entered into the Wind‐Down 

14    Agreement in 2009.  Under that agreement, Beck was not allotted any new 

15    inventory.  GM had a ʺturn and earnʺ vehicle allocation system by which dealers 

16    were allocated inventory based on prior sales.  Beck argues that low inventory 

17    under the Wind‐Down Agreement yielded low sales in 2009, which made it 

18    difficult to re‐build its inventory after it signed the 2010 Participation Agreement.   


                                                34 
       
                                                                            Nos. 13‐4066, 13‐4310 
                                                                   Beck Chevrolet v. General Motors 

 1          Beck acknowledges, however, that it had sufficient inventory to meet 

 2    demand at all times in 2010 and 2011 and that it refused cars offered to it.  In 

 3    2010, for example, Beck received 358 vehicles and sold only 289, leaving 69 (plus 

 4    any remaining inventory from 2009) unsold entering 2011.  GM administered its 

 5    special allocation program from October 2010 through January 2011, which 

 6    would have enabled Beck to receive additional inventory each month.  Beck 

 7    acknowledges that it refused to take part in the program, arguing that it would 

 8    have resulted in too much inventory during the low‐sale winter months.  But 

 9    Beck’s own ordering patterns appear to disprove Beckʹs explanation of the basis 

10    for its refusal to participate in the special allocation program.  GM offered Beck 

11    177 vehicles in January 2011.  Beck ordered only 31, refusing the other 146.  In the 

12    next two months, after the special allocation program had ended but still during 

13    winter, Beck ordered 151 cars – significantly more than its allocation.  Beck offers 

14    no explanation for its refusal to take the 146 extra cars offered in January in light 

15    of its substantial order in the following two months.  Moreover, Beck had more 

16    than adequate inventory to satisfy its 2011 sales of 347 cars.  


17          On these facts, the district court properly determined that ʺthe admissible 

18    evidence [wa]s insufficient to permit a rational juror to find in favor of the 


                                                35 
       
                                                                             Nos. 13‐4066, 13‐4310 
                                                                    Beck Chevrolet v. General Motors 

 1    plaintiff.ʺ  Amorgianos v. Natʹl R.R. Passenger Corp., 303 F.3d 256, 267 (2d Cir. 

 2    2002).  Even if Beck could have benefited from a different vehicle allocation 

 3    system, and even if it could have sold additional vehicles had GM allocated 

 4    them, Beck provides no evidence suggesting that GMʹs system for allocating 

 5    vehicles was unreasonable or unfair.  To the contrary, GM employed an 

 6    equitable allocation system based on past performance.  When it became clear 

 7    that the system was inadequate for dealers who had entered Wind‐Down 

 8    Agreements before signing Participation Agreements, GM modified the system 

 9    to offer additional inventory.  Beck refused the vast majority of what GM offered, 

10    including 146 of the vehicles offered in January 2011.  Nevertheless, it ordered 

11    151 vehicles beyond GMʹs allocation in the following two months.  GMʹs refusal 

12    to deliver to Beck exactly the number of vehicles it asked for in the month it 

13    asked for them does not constitute a failure to deliver a ʺreasonable quantity [of 

14    vehicles] [] within a reasonable time.ʺ  N.Y. Veh. & Traf. Law § 463(2)(a). 


15        V.    Attorneyʹs Fees 
16          Beck also asserts that it is entitled to attorneyʹs fees on two claims 

17    dismissed by the district court, arguing that it was the ʺprevailing partyʺ as to 

18    those claims because GM voluntarily abandoned the policies that Beck had 

19    challenged.  Although attorneyʹs fees frequently are statutorily limited to 

                                                36 
       
                                                                            Nos. 13‐4066, 13‐4310 
                                                                   Beck Chevrolet v. General Motors 

 1    prevailing parties, see, e.g., 42 U.S.C. § 12205 (ʺIn any action or administrative 

 2    proceeding commenced pursuant to this chapter, the court or agency, in its 

 3    discretion, may allow the prevailing party, other than the United States, a 

 4    reasonable attorneyʹs fee.ʺ); 17 U.S.C. § 505 (ʺExcept as otherwise provided by 

 5    this title, the court may also award a reasonable attorneyʹs fee to the prevailing 

 6    party as part of the costs.ʺ), a party need not qualify as a ʺprevailing partyʺ in 

 7    order to receive a fee award under the Dealer Act.   


 8          The Dealer Act provides that ʺthe court may award necessary costs and 

 9    disbursements plus a reasonable attorneyʹs fee to any party.ʺ  N.Y. Veh. & Traf. 

10    Law § 469(1).  The district court declined to grant attorneyʹs fees to either party 

11    both because the ʺ[p]laintiff [wa]s the losing party and because an award of 

12    attorneysʹ fees would not be appropriate . . . given the good faith nature of the 

13    claims and defenses. . . .ʺ  Order at 2 (Sept. 25, 2013) (Special Appʹx 91).  We 

14    review a district courtʹs fee determination for abuse of discretion.  McDaniel v. 

15    Cnty. of Schenectady, 595 F.3d 411, 416 (2d Cir. 2010).   


16          Setting aside the question whether Beck was required to be the prevailing 

17    party in order to qualify for an attorneyʹs fee award, the district court did not 

18    abuse its discretion in denying Beckʹs fee request.  The courtʹs denial of fees was 


                                                 37 
       
                                                                             Nos. 13‐4066, 13‐4310 
                                                                    Beck Chevrolet v. General Motors 

 1    not based on ʺan erroneous view of the law or on a clearly erroneous assessment 

 2    of the evidence.ʺ  In re Sims, 534 F.3d 117, 132 (2d Cir. 2008) (internal quotation 

 3    marks omitted).  On the contrary, its decision to deny fees because of the ʺgood 

 4    faith nature of the claims and defenses,ʺ Order at 2 (Sept. 25, 2013) (Special Appʹx 

 5    91), was ʺlocated within the range of permissible decisions,ʺ particularly in light 

 6    of section 469ʹs permissive language, Sims, 534 F.3d at 132 (internal quotation 

 7    marks omitted).  


 8        VI.      GMʹs Counterclaim for Rescission 
 9              GM appeals from the district courtʹs dismissal of its counterclaim for 

10    rescission of the Participation Agreement as moot.  The crux of GMʹs 

11    counterclaim is that Beck failed to meet the state average RSI – an essential 

12    element of the Participation Agreement.  Having dismissed Beckʹs claims against 

13    GM and apparently believing that the dismissal would be dispositive of the 

14    related termination proceeding in the Motor Vehicle Department, the district 

15    court determined that GM no longer had any need to bring suit for rescission.  

16    But in light of the Motor Vehicle Departmentʹs ruling against GM in its effort to 

17    terminate the franchise, we do not think that GMʹs counterclaim for rescission is 

18    moot.  We nonetheless affirm the district courtʹs dismissal, albeit on a different 

19    basis. 

                                                  38 
       
                                                                            Nos. 13‐4066, 13‐4310 
                                                                   Beck Chevrolet v. General Motors 

 1           Rescission is an equitable remedy, the use of which is generally left to the 

 2    courtsʹ discretion.  But that discretion may be displaced by ʺclear and valid 

 3    legislative command.ʺ  United States v. Oakland Cannabis Buyersʹ Coop., 532 U.S. 

 4    483, 496 (2001).   In other words, where the legislature has clearly expressed its 

 5    intent to cabin a courtʹs discretion to fashion equitable remedies, the court must 

 6    respect those limitations.  Such is the case here.  Section 463(2)(d)‐(e) of the New 

 7    York Vehicle and Traffic Law expressly requires due cause, notice, and an 

 8    opportunity to cure before the franchisor may terminate the franchise.  N.Y. Veh. 

 9    & Traf. Law § 463(2)(d)‐(e).  ʺTerminateʺ is defined to include ʺrescission.ʺ  Id. 

10    § 462(17).  As a result, we would only be empowered to grant rescission to GM if 

11    it had first demonstrated due cause for rescission and provided Beck with both 

12    notice and the opportunity to cure.  GM failed to satisfy those prerequisites, and 

13    we therefore affirm the district courtʹs dismissal of this claim. 


14        VII.   Evidentiary Issues  
15           Finally, Beck and GM each challenge several of the district courtʹs 

16    evidentiary rulings.  We review evidentiary rulings for abuse of discretion.  Ret. 

17    Plan of UNITE HERE Natʹl Ret. Fund v. Kombassan Holdings A.S., 629 F.3d 282, 287 

18    (2d Cir. 2010).  We will grant a new trial ʺif the district court committed errors 

19    that were a clear abuse of discretion that were clearly prejudicial to the outcome 

                                                39 
       
                                                                            Nos. 13‐4066, 13‐4310 
                                                                   Beck Chevrolet v. General Motors 

 1    of the trial,ʺ measuring prejudice ʺby assessing the error in light of the record as a 

 2    whole.ʺ  Marshall v. Randall, 719 F.3d 113, 116 (2d Cir. 2013) (internal quotation 

 3    marks omitted).  We address each of the partiesʹ challenges briefly, concluding 

 4    that none has merit. 


 5          First, Beck challenges the district courtʹs exclusion of a portion of an expert 

 6    witness report comparing the number of non‐GM competitor dealerships in 

 7    upstate New York and downstate New York.  Beck sought to use the report to 

 8    cross‐examine GMʹs witness about whether GM should consider inter‐brand 

 9    competition in designing performance metrics.  But even assuming that the 

10    district court erred in excluding the expert report, Beck suffered no prejudice.  

11    See United States v. Gupta, 747 F.3d 111, 133‐34 (2d Cir. 2014) (setting forth several 

12    factors that are to be considered by a reviewing court in determining whether 

13    any error was harmless, including the ʺimportance of . . . unrebutted assertions,ʺ 

14    duplication of evidence, and the strength of the opposing partyʹs evidence on 

15    that point (alteration in original)).  Counsel for Beck questioned GMʹs expert at 

16    length about the same topic addressed in the report.  The expert responded that 

17    RSI should not be adjusted by regional differences in inter‐brand competition, 

18    and that existing segmentation captures those disparities.  Beck was thus able to 


                                                40 
       
                                                                            Nos. 13‐4066, 13‐4310 
                                                                   Beck Chevrolet v. General Motors 

 1    elicit the same testimony without the report that it would have been able to with 

 2    it, making introduction of the report duplicative and unnecessary to rebut GMʹs 

 3    case. 


 4             Second, Beck challenges the district courtʹs exclusion of a document 

 5    reflecting the amount of advertising money spent nationwide and in New York 

 6    City, which purportedly would show that GM spent less on advertising in the 

 7    New York City area in 2010 and 2011 than in 2009 and 2012.  The district court 

 8    properly excluded the report both because Beck sought to use it to cross‐examine 

 9    GMʹs expert witness, Sharif Farhat, on a topic that was beyond the scope of his 

10    direct examination, see Fed. R. Evid. 611(b); United States v. Koskerides, 877 F.2d 

11    1129, 1136 (2d Cir. 1989), and any comparison that did not include relative 

12    spending upstate and downstate was minimally useful, at best, see Fed. R. Evid. 

13    401, 403.  The possible explanations for Beckʹs poor performance in 2010 and 2011 

14    are not at issue in this case.  The question is whether it was and is reasonable for 

15    GM to compare Beckʹs performance to the performance of upstate dealers.  While 

16    evidence that GM spent less on advertising in the New York City area relative to 

17    what it spent upstate might enhance Beckʹs argument, then, evidence that GM 




                                                41 
       
                                                                               Nos. 13‐4066, 13‐4310 
                                                                      Beck Chevrolet v. General Motors 

 1    spent less on advertising in New York City in 2010 and 2011 relative to 2009 and 

 2    2012, or even relative to the rest of the country, does not. 


 3          Third, the district court did not err in foreclosing Beckʹs attempt to cross‐

 4    examine GMʹs expert on whether GMʹs exit from the market for leasing vehicles 

 5    to drivers could have adversely impacted downstate dealers.  The expert had not 

 6    testified about leasing on direct examination, and he testified on cross‐

 7    examination that leasing did not have an impact on RSI calculations and that he 

 8    was unaware of any bearing it may have had on Beckʹs situation.  The district 

 9    court plainly acted within its discretion in curtailing this line of questioning 

10    under Rule 611, which instructs that ʺ[c]ross‐examination should not go beyond 

11    the subject matter of the direct examination and matters affecting the witnessʹs 

12    credibility.ʺ  Fed. R. Evid. 611(b); see also Koskerides, 877 F.2d at 1136. 


13          Finally, GM challenges the district courtʹs exclusion of evidence that Beckʹs 

14    own operational decisions were at fault for its poor performance.  As noted, this 

15    evidence would not have been relevant to the question whether GM employed 

16    an ʺunreasonable, arbitrary or unfair sales or other performance standard,ʺ N.Y. 

17    Veh. & Traf. Law § 463(2)(gg), and was therefore properly excluded.  See Fed. R. 

18    Evid. 401, 403.  To the extent that GMʹs performance standard is unreasonable, it 


                                                 42 
       
                                                                             Nos. 13‐4066, 13‐4310 
                                                                    Beck Chevrolet v. General Motors 

 1    is so because it compares dealerships whose sales are influenced by distinct 

 2    market factors.  That Beck could have made certain operational changes is not 

 3    relevant.   


 4                                      CONCLUSION 
 5           For the foregoing reasons, we AFFIRM the district courtʹs judgment in part 

 6    and CERTIFY the remaining questions to the New York Court of Appeals. 


 7     

 8                                         Certification 
 9           In this Circuit, ʺ[i]f state law permits, the court may certify a question of 

10    state law to that stateʹs highest court.ʺ  2d Cir. R. 27.2(a).  The New York state law 

11    permitting certification is N.Y. Comp. Codes R. & Regs. tit. 22, § 500.27(a), which 

12    provides, ʺWhenever it appears to . . . any United States Court of Appeals . . . that 

13    determinative questions of New York law are involved in a case pending before 

14    that court for which no controlling precedent of the [New York] Court of 

15    Appeals exists, the court may certify the dispositive questions of law to the Court 

16    of Appeals.ʺ  We have discretion to certify questions to the New York Court of 

17    Appeals even where, as here, the parties have not requested certification.  See 

18    Licci, 673 F.3d at 74.   




                                                43 
       
                                                                             Nos. 13‐4066, 13‐4310 
                                                                    Beck Chevrolet v. General Motors 

 1          Several factors guide our decision to exercise this discretion.  ʺFirst, and 

 2    most important, certification may be appropriate if the New York Court of 

 3    Appeals has not squarely addressed an issue and other decisions by New York 

 4    courts are insufficient to predict how the Court of Appeals would resolve it.ʺ  

 5    Penguin Grp. (USA) Inc. v. Am. Buddha, 609 F.3d 30, 42 (2d Cir. 2010).  ʺSecond, the 

 6    question on which we certify must be of importance to the state, and its 

 7    resolution must require [] value judgments and important public policy choices 

 8    that the New York Court of Appeals is better situated than we to make.ʺ  Licci, 

 9    673 F.3d at 74 (citations and internal quotation marks omitted; brackets in 

10    original).  Finally, certification is appropriate if the question or questions are 

11    ʺdeterminative of a claim before us.ʺ  Id. (internal quotation marks omitted). 


12          None of the provisions of the New York Dealer Act implicated in this case 

13    has been addressed by the New York Court of Appeals or, at any length or 

14    depth, by another state court.  The disposition of this case could have a 

15    substantial impact not only on the relationship between General Motors and its 

16    franchisees, but also on other franchisor/franchisee relationships in New York 

17    State.  And GMʹs performance metrics are industry standard.  A ruling that the 

18    standard violates the New York Dealer Act could therefore result in statewide—


                                                44 
       
                                                                          Nos. 13‐4066, 13‐4310 
                                                                 Beck Chevrolet v. General Motors 

 1    or perhaps even broader—challenges and changes.  And deciding these issues 

 2    would require us to determine the level of judicial intervention in the 

 3    franchisor/franchisee relationship that the New York Legislature intended.  Such 

 4    a determination implicates significant policy issues and is, we think, best decided 

 5    by state courts. 


 6          We accordingly certify the following two questions to the New York Court 

 7    of Appeals: 


 8          (1) Is a performance standard that requires ʺaverageʺ performance based 
 9              on statewide sales data in order for an automobile dealer to retain its 
10              dealership ʺunreasonable, arbitrary, or unfairʺ under New York Vehicle 
11              & Traffic Law section 463(2)(gg) because it does not account for local 
12              variations beyond adjusting for the local popularity of general vehicle 
13              types? 
14          (2) Does a change to a franchiseeʹs Area of Primary Responsibility or 
15              AGSSA constitute a prohibited ʺmodificationʺ to the franchise under 
16              section 463(2)(ff), even though the standard terms of the Dealer 
17              Agreement reserve the franchisorʹs right to alter the Area of Primary 
18              Responsibility or AGSSA in its sole discretion?  
19          ʺAs is our practice, we do not intend to limit the scope of the Court of 

20    Appealsʹ analysis through the formulation of our questions, and we invite the 

21    Court of Appeals to expand upon or alter these questions as it should deem 

22    appropriate.ʺ  Licci, 673 F.3d at 75 (internal quotation marks and brackets 

23    omitted). 


                                              45 
       
                                                                           Nos. 13‐4066, 13‐4310 
                                                                  Beck Chevrolet v. General Motors 

1          It is hereby ORDERED that the Clerk of this Court transmit to the Clerk of 

2    the New York Court of Appeals this opinion as our certificate, together with a 

3    complete set of the briefs, the appendix, and the record filed in this Court by the 

4    parties.  The parties shall bear equally any fees and costs that may be imposed by 

5    the New York Court of Appeals in connection with this certification.  This panel 

6    will resume its consideration of this appeal after the disposition of this 

7    certification by the New York Court of Appeals. 




                                              46